Order entered April 28, 2020




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-01340-CR

                      EX PARTE CARLOS MALDONADO

                On Appeal from the 204th Judicial District Court
                             Dallas County, Texas
                    Trial Court Cause No. WX19-00005-Q

                                        ORDER

      Before the Court is the State’s April 23, 2020 second motion for extension

of time to file its brief. The State has tendered its brief with the motion. We

GRANT the State’s motion and DIRECT the Clerk of the Court to file the State’s

brief on the date of this order.

      This appeal will be submitted without argument on June 2, 2020

to a panel consisting of Justices Bridges, Pedersen, and Evans.




                                              /s/   BILL PEDERSEN, III
                                                    JUSTICE